                                                                                Case 3:18-cv-01979-WHA Document 126 Filed 09/15/19 Page 1 of 5



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   AMERICAN SMALL BUSINESS LEAGUE,                             No. C 18-01979 WHA
                                                                         11                  Plaintiff,
United States District Court
                               For the Northern District of California




                                                                         12     v.
                                                                         13
                                                                              UNITED STATES DEPARTMENT OF                                 ORDER ON MOTION TO
                                                                         14   DEFENSE and UNITED STATES                                   CONTINUE HEARING ON
                                                                              DEPARTMENT OF JUSTICE,                                      DEFENDANTS’ MOTION FOR
                                                                         15                                                               SUMMARY JUDGMENT
                                                                                             Defendants,                                  UNDER RULE 56(D)
                                                                         16
                                                                                     and
                                                                         17
                                                                              LOCKHEED MARTIN CORPORATION,
                                                                         18
                                                                                             Defendant-Intervenor.
                                                                         19                                                  /
                                                                         20
                                                                                     In this FOIA action, defendants United States Department of Defense and Department of
                                                                         21
                                                                              Justice and defendant-intervenor Lockheed Martin Corporation (collectively, “defendants”)
                                                                         22
                                                                              jointly move for summary judgment on the issue of whether the information they seek to
                                                                         23
                                                                              withhold is “confidential” within the meaning of Exemption 4 (Dkt. No. 107). Plaintiff
                                                                         24
                                                                              American Small Business League opposes the summary judgment motion and separately moves
                                                                         25
                                                                              under Rule 56(d) for a continuance of a ruling on defendants’ motion for summary judgment
                                                                         26
                                                                              (Dkt. No. 114). This order follows full briefing. Pursuant to Civil Local Rule 7-1(b), this order
                                                                         27
                                                                              finds plaintiff’s motion under Rule 56(d) suitable for submission without oral argument and
                                                                         28
                                                                              hereby VACATES the hearing scheduled for September 18.
                                                                                Case 3:18-cv-01979-WHA Document 126 Filed 09/15/19 Page 2 of 5



                                                                          1           A prior order dated March 8 on the parties’ earlier cross-motions for summary judgment
                                                                          2   has set forth the detailed background of this action (Dkt. No. 58). In brief, plaintiff, a non-profit
                                                                          3   organization that promotes the interests of small businesses, seeks the disclosure of various
                                                                          4   documents related to (as relevant here) Lockheed Martin, Sikorsky Aircraft Corporation, and
                                                                          5   GE Aviation’s involvement with the Department of Defense’s Comprehensive Subcontracting
                                                                          6   Plan Test Program (see Dkt. No. 20 ¶ 21). Defendants argue that the information plaintiff seeks
                                                                          7   is exempt from disclosure under Exemption 4 — which, as relevant here, protects from
                                                                          8   disclosure “trade secrets and commercial or financial information obtained from a person and
                                                                          9   privileged or confidential.” 5 U.S.C. § 552(b)(4). The prior order on the parties’ cross-motions
                                                                         10   for summary judgment found that issues of fact regarding whether disclosure would cause
                                                                         11   competitive harm precluded both parties’ cross-motions for summary judgment on the
United States District Court
                               For the Northern District of California




                                                                         12   Exemption 4 issue (Dkt. No. 58 at 9–11).
                                                                         13           On June 24, the Supreme Court in Food Marketing Institute v. Argus Leader Media, 139
                                                                         14   S. Ct. 2356 (2019), altered the Exemption 4 standard. The Supreme Court rejected the
                                                                         15   “competitive harm” test adopted by our court of appeals (among many appellate courts) and
                                                                         16   held that “[a]t least where commercial or financial information is both customarily and actually
                                                                         17   treated as private by its owner and provided to the government under an assurance of privacy,
                                                                         18   the information is ‘confidential’ within the meaning of Exemption 4.” Id. at 2366.
                                                                         19           In light of Food Marketing, defendants again move for summary judgment on the
                                                                         20   Exemption 4 issue, and plaintiff seeks discovery under Rule 56(d) and a continuance of the
                                                                         21   hearing on defendants’ motion. Defendants oppose plaintiff’s Rule 56(d) motion, describing
                                                                         22   the request as a “fishing expedition” (Dkt. No. 123 at 1). They accuse plaintiff of seeking
                                                                         23   discovery based on a “speculative, unsupported belief that the declarants are not being truthful”
                                                                         24   (ibid.). Notwithstanding plaintiff’s overheated rhetoric, however, this order agrees that
                                                                         25   discovery is warranted here.
                                                                         26           Rule 56(d) (formerly Rule 56(f)) provides that “[i]f a nonmovant shows by affidavit or
                                                                         27   declaration that, for specified reasons, it cannot present facts essential to justify its opposition,
                                                                         28   the court may . . . allow time to obtain affidavits or declarations or to take discovery.” Fed. R.


                                                                                                                                 2
                                                                                Case 3:18-cv-01979-WHA Document 126 Filed 09/15/19 Page 3 of 5



                                                                          1   Civ. P. 56(d). Rule 56(d) requires a party to “specifically identify relevant information, and
                                                                          2   where there is some basis for believing that the information sought actually exists.” Church of
                                                                          3   Scientology of San Francisco v. I.R.S., 991 F.2d 560, 563 (9th Cir. 1993), vacated in part on
                                                                          4   other grounds, 30 F.3d 101 (9th Cir. 1994) (directing the district court to, inter alia, “provide
                                                                          5   the plaintiffs . . . reasonable opportunity to conduct discovery relevant to applicability of the
                                                                          6   FOIA exemptions” under Rule 56(f)). “In general, a denial of a Rule 56[(d)] application is
                                                                          7   disfavored where the party opposing summary judgment makes a timely application which
                                                                          8   specifically identifies relevant information, and where there is some basis for believing that the
                                                                          9   information sought actually exists.” Id. at 562.
                                                                         10             Relevant to defendants’ motion for summary judgment, defendants must show, at a
                                                                         11   minimum, that the relevant companies customarily and actually treated as private all of the
United States District Court
                               For the Northern District of California




                                                                         12   information at issue to prevail on the Exemption 4 issue. Food Marketing, 139 S. Ct. at 2363.
                                                                         13   In support, defendants filed numerous declarations by various declarants who testified that the
                                                                         14   relevant companies customarily and actually kept said information private and disclosed the
                                                                         15   information to the government under the assurances of privacy. Plaintiff seeks to depose those
                                                                         16   declarants.*
                                                                         17             Defendants make much of their assertions that discovery in FOIA litigation is typically
                                                                         18   limited; that the government’s burden of demonstrating the application of an exemption is met
                                                                         19   where the agency submits declarations that “contain reasonably detailed descriptions of the
                                                                         20   documents and allege facts sufficient to establish an exemption,” Lane v. Dept. of Interior, 523
                                                                         21   F.3d 1128, 1135–36 (9th Cir. 2008) (quoting Lewis v. IRS, 823 F.2d 375, 378 (9th Cir. 1987));
                                                                         22   and that declarations submitted by an agency “are presumed to be in good faith,” Hamdan v.
                                                                         23   U.S. Dep’t of Justice, 797 F.3d 759, 772 (9th Cir. 2015) (Dkt. No. 123 at 2). In other words,
                                                                         24
                                                                         25         *
                                                                                        Specifically, plaintiff seeks the following discovery (Dkt. No. 114 at 4–5):

                                                                         26                  ASBL noticed (and subpoenaed, in the case of Ms. Buffler) depositions of: (1) Susannah
                                                                                             Raheb (an LMC employee and declarant); (2) Janice Buffler (a former DOD employee
                                                                         27                  and declarant); (3) Martha Crawford (a Sikorsky employee and declarant); (4) Maureen
                                                                                             Schumann (an LMC PR employee); (5) William Phelps (an LMC PR employee); (6) a
                                                                         28                  Person Most Qualified from LMC pursuant to Rule (30)(b)(6); and (7) a Person Most
                                                                                             Qualified from DOD pursuant to Rule (30)(b)(6) [sic].

                                                                                                                                        3
                                                                                Case 3:18-cv-01979-WHA Document 126 Filed 09/15/19 Page 4 of 5



                                                                          1   defendants argue that discovery in FOIA litigation “is never justified absent a demonstration by
                                                                          2   the moving party that the sworn declarations submitted in support of the other side’s motion for
                                                                          3   summary judgment are lacking in good faith or otherwise not trustworthy” (id. at 4).
                                                                          4          Even assuming these standards apply, plaintiff has met them. Take, for example, the
                                                                          5   declaration of Susannah L. Raheb, Lockheed Martin’s Senior Manager for Supplier Diversity
                                                                          6   and Regulatory Compliance. Raheb states that Lockheed Martin keeps compliance reports
                                                                          7   (such as the 640 audits), which “detail[] all aspects of the [Lockheed Martin] Supplier Diversity
                                                                          8   program, initiatives, performance to goals, strategic supplier partnerships, success stories of
                                                                          9   supplier contract awards, etc.,” private (Dkt. No. 107-5 ¶ 49). But then she later waffles, further
                                                                         10   stating that (id. ¶ 50 (emphasis added)):
                                                                         11                On occasion, where LMC receives a positive performance evaluation, LMC
United States District Court




                                                                                           may choose to publicize certain limited details of such evaluation to tout its
                               For the Northern District of California




                                                                         12                success in an attempt to attract more small businesses with which to
                                                                                           subcontract. These decisions are made on a case-by-case basis, however,
                                                                         13                and LMC’s decision in a particular instance to waive the confidentiality of
                                                                                           a positive adjectival rating contained within a performance evaluation does
                                                                         14                not change the confidential nature of performance evaluations generally,
                                                                                           which LMC does not make public.
                                                                         15
                                                                              That is, when it made Lockheed Martin look good, the company issued press releases
                                                                         16
                                                                              “recogniz[ing] . . . small business suppliers that made exemplary contributions” to its products
                                                                         17
                                                                              and services (e.g., Dkt. No. 113-1 at 1). Those press releases included both the names of the
                                                                         18
                                                                              small business suppliers and Lockheed Martin’s performance rating for that year (e.g., id. at 1–2
                                                                         19
                                                                              (“The company was recognized with the Defense Contract Management Agency’s highest
                                                                         20
                                                                              possible rating for its 2017 performance and commitment to a diverse and inclusive supplier
                                                                         21
                                                                              base.”)).
                                                                         22
                                                                                     As plaintiffs point out, Lockheed Martin’s selective disclosure of supposed confidential
                                                                         23
                                                                              information (i.e., supplier names, performance to goals, strategic supplier partnerships, success
                                                                         24
                                                                              stories of supplier contract awards) undercuts its vague contention that the company
                                                                         25
                                                                              “customarily” treats said information as confidential (Dkt. Nos. 114-1 ¶ 2a; 125 at 7). The
                                                                         26
                                                                              trustworthiness of the Raheb declaration is further chipped away by her statement in the next
                                                                         27
                                                                              breath that Lockheed Martin customarily keeps purchase orders, including supplier names
                                                                         28
                                                                              (among other things), private “because it could be used by competitors to target and award work

                                                                                                                               4
                                                                                Case 3:18-cv-01979-WHA Document 126 Filed 09/15/19 Page 5 of 5



                                                                          1   to [Lockheed Martin] suppliers, thereby making them unavailable, or less available, to work on”
                                                                          2   its contracts (Dkt. No. 107-5 ¶¶ 51–53). In other words, according to Raheb, Lockheed Martin
                                                                          3   simultaneously keeps private its supplier names to protect against poaching and freely discloses
                                                                          4   its “exemplary” suppliers to attract more suppliers. These explanations do not square. Vague
                                                                          5   statements and discrepancies such as these sufficiently demonstrate that certain limited
                                                                          6   discovery is warranted under Rule 56(d).
                                                                          7          Accordingly, plaintiff’s motion is GRANTED to the following extent. Plaintiff may take
                                                                          8   up to THREE DEPOSITIONS. Plaintiff must file a supplemental brief in connection with
                                                                          9   defendants’ motion for summary judgment by OCTOBER 18 AT NOON. Defendants may file a
                                                                         10   response by OCTOBER 25 AT NOON. Both sides’ briefs shall be limited to FIVE PAGES and all
                                                                         11   attachments, exhibits, and declarations shall be limited to FIFTY PAGES. Defendants’ motion for
United States District Court
                               For the Northern District of California




                                                                         12   summary judgment on the Exemption 4 issue is HELD IN ABEYANCE pending discovery and will
                                                                         13   be heard on NOVEMBER 14 AT 8 A.M.
                                                                         14
                                                                                     IT IS SO ORDERED.
                                                                         15
                                                                         16   Dated: September 15, 2019.
                                                                                                                                      WILLIAM ALSUP
                                                                         17                                                           UNITED STATES DISTRICT JUDGE
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              5
